Title: Address on the Jay Treaty, 30 July 1795
From: Hamilton, Alexander
To: 


[New York, July 30, 1795. “Mr. Hamilton said, ‘unless the treaty was ratified, we might expect a foreign war, and if it is ratified we might expect a civil war.’ He adds, ‘true, a gentleman observed to me, that a foreign war might be procrastinated by further negociations, but this would be degrading to the honor of the nation.’ To this he added, although not in direct terms, yet such as purported to every hearer, that, of the alternative (of foreign or civil war) he would chuse the latter…. In the course of his speech, after having reprobated as uncertain and fraudulent the means hitherto used (viz.) the assembling of the populace, he proposed several methods in order to ‘obtain the true sense of the people, which had not been done, although asserted to have been.’ One of the proposals was, ‘to go round in the several wards of the city to the people individually.’ He adds, ‘we will let the question respecting the treaty, rest in the constitutional authority, and put the question to the people, are you for or against the constitutional authorities!’” The text of this speech has not been found.]
